Name: Council Regulation (EEC) No 1512/87 of 26 May 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 2 . 6 . 87 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1512/87 of 26 May 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rel ­ evant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production ; Whereas it is possible that, during the period throughout which the suspensions listed in Table II are valid, the nomenclature used by the Common Customs Tariff will be replaced by a new one based on the International Convention on the Harmonized Commodity Description and Coding System, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be valid :  from 1 July to 31 August 1987 for the product listed in Table I ,  from 1 July 1987 to 30 June 1988 for the products listed in Table II . Article 2 In due course the Council will adopt the adjustments necessary for application of the International Convention on the Harmonized Commodity Description and Coding System both for the coding and description of commodi ­ ties . Article 3 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1987. For the Council The President L. TINDEMANS No L 142/2 Official Journal of the European Communities 2. 6. 87 ANNEX TABLE I CCT heading No Description of goods Autonomous duties (%) ex 07.05 B I Beans, dried, leguminous, white (of the species Phaseolus vulgaris) 0 TABLE II (') Notes relating to the following table : (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (for operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering under ­ takings . CCT headings No Combined nomenclature code Description of goods Autonomous duties(%) 0303.10-00 0303.22-00 0303.29-00 0302.65-10 0303.75-10 0302.21-10 0303.31-10 0302.21-10 0303.31-10 0302.69-95 0303.79-99 0302.69-95 Salmon, frozen and headless, for the processing industry for manufacture into pastes or spreads (a) Piked dogfish (Squalus acanthias) fresh, chilled or frozen, whole, headless or in pieces) Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces, for smoking (a) Sturgeons, fresh, chilled or frozen, whole, beadless or in pieces, intended for processing (a) (b) Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, intended for processing (a) Red Snapper (Lutjanus purpureus) ex 03.0 1 A I b) ex 03.0 1 B I e) 1 ex 03.01 B I g) 2 ex 03.01 B I g) 2 ex 03.0 1 B I y) ex 03.01 B I y) ex 03.01 B I y) ex 03.01 C 0 6 6 0 0 0 0 - 0 0302.69-95 0303.79-99 0303.80-00 Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) (a) (') The numbers appearing in the column entitled 'combined nomenclature code' shall replace those appearing in the column entitled 'CCT heading No from the date of entry into force of the International Convention on the Harmonized Commodity Description and Coding System. 2. 6. 87 Official Journal of the European Communities No L 142/3 CCT headings No Combined nomenclature code Description of goods Autonomous duties(%) ex 03.01 C Hard fish roes , fresh , chilled or frozen Hard fish roes, salted or in brine Krill for processing (a) 0302.70-00 0303.80-00 0303.80-00 0306.13-90 0306.29-90 0711.90-50 0 0 0 ex 03.02 C ex 03.03 A Vb) 0 0712.30-00 ex 07.03 E ex 07.04 B ex 08.01 A ex 08.01 A ex 08.08 F I ex 08.09 Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water, or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in iden ­ tifiable slices or pieces , intended for treatment other than simple repacking for retail sale (a) (c) Dates , fresh or dried, intended for the processing industry, other than for the production of alcohol (a) Dates , fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 11 kg (a) Large American cranberries, fresh (Vaccinium tnacrocarpum) Rose-hips , fresh Fruit of the genus Vaccinium, whether or not cooked, in frozen state, not containing added sugar 0 0 0 0 0 0 0 0 0804.10-00 0804.10-00 0810.40-50 0810.90-90 0811.90-50 0811.90-70 0811.90-90 0811.90-90 0811.90-90 1507.90-10 ex 08.10 B, C and ex D ex 08.10 D ex 08.10 D ex 15.07 D lb) 2 Rose-hips, whether or not cooked, in frozen state not containing added sugar Dates , frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (a) Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of puri ­ fied soya-bean oil containing by weight :  a minimum of 8,5 % and a maximum of 12 % of palmitic acid esters ,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters,  a minimum of 7,4 % and a maximum of 1 1 % of linolenic acid esters and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kilograms net weight, plus a compensatory amount in certain conditions ex 16.04 A II 1604.30-10 1604.30-90 1604.20-10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine Salmon for the processing industry for manufacture into pastes or spreads (a) 0 0 ex 1 6.04 B I No L 142/4 Official Journal of the European Communities 2. 6. 87 Description of goods Autonomous duties(%) CCT headings No i Combined nomenclature code ex 16.05 A 1605.10-00 ex 16.05 B 1605.30-00 ex 23.07 A 2309.90-10 Crabs of the species 'King (Paralithodes camchaticus), 'Hanasaki' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki) 'Queen' and 'Snow' (Chionoecetes spp), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithides asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more Lobster flesh, cooked, to be used by the processing industry for the manufacture of butters based on lobster, pastes, pates, soups or sauces (a) (c) Fish or marine mammal solubles 0 10 0